176 U.S. 73 (1900)
CRUICKSHANK
v.
BIDWELL.
No. 232.
Supreme Court of United States.
Argued November 10, 13, 1899.
Decided January 15, 1900.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*80 Mr. John S. Davenport for appellants.
Mr. Edward B. Whitney for appellee. Mr. Solicitor General was on his brief.
Mr. James L. Bishop by leave of court filed a brief on behalf of William J. Butterfield and others.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
Complainants sought by this bill to enjoin an officer of the United States from the discharge of duties expressly imposed upon him by an act of Congress on the ground of its unconstitutionality. We are clear that its averments did not justify such an interference with executive action.
In Noble v. Union River Logging Railroad Company, 147 U.S. 165, the jurisdiction was sustained, but the Government raised no point as to the form of the remedy, and deprivation of a vested legal right of property, acquired before any suggestion that it could be taken away, was there threatened. And it appeared that the only remedy was through equity interposition. New Orleans v. Paine, 147 U.S. 261, 264. But we are unwilling to extend that precedent.
It is settled that the mere fact that a law is unconstitutional does not entitle a party to relief by injunction against proceedings in compliance therewith, but it must appear that he has no adequate remedy by the ordinary processes of the law or that the case falls under some recognized head of equity jurisdiction. Shelton v. Platt, 139 U.S. 591; Allen v. Pullman's Palace Car Company, 139 U.S. 658; Pacific Express Company v. Seibert, 142 U.S. 339; Pittsburg &c. Railway Company v. Board of Public Works, 172 U.S. 32; Arkansas Building & Loan Association v. Madden, 175 U.S. 269. As *81 remarked by Mr. Justice Bradley in New York Guaranty Co. v. Memphis Water Co., 107 U.S. 205, 214, the sixteenth section of the Judiciary Act of 1789, now section 723 of the Revised Statutes, declaring "that suits in equity shall not be sustained in either of the courts of the United States in any case where plain, adequate and complete remedy may be had at law" "certainly means something; and if only declaratory of what was always the law, it must at least have been intended to emphasize the rule, and to impress it upon the attention of the courts."
Inadequacy of remedy at law exists where the case made demands preventive relief, as, for instance, the prevention of multiplicity of suits, or the prevention of irreparable injury. The one head is well illustrated by Union Pacific Railway Company v. Cheyenne, 113 U.S. 516, and Smyth v. Ames, 169 U.S. 466, 517; and the other by Watson v. Sutherland, 5 Wall. 74; cited by counsel.
But this bill does not aver, nor does it appear, that there would be any multiplicity of suits if complainants were left to their remedy at law.
The sole ground of equity jurisdiction put forward is the inadequacy of remedy at law in that the injury threatened is not susceptible of complete compensation in damages. The mere assertion that the apprehended acts will inflict irreparable injury is not enough. Facts must be alleged from which the court can reasonably infer that such would be the result, and in this particular we think the bill fatally defective.
The matter in dispute was averred to be "the value of the said teas and the right to import teas."
Confessedly the value of these teas was known, and their destruction capable of being compensated by recovery at law. The official character of the collector, the provisions of the act, and the regulations of the Secretary of the Treasury in execution thereof would not constitute a defence, if the act were unconstitutional. There was no intimation that the collector would be unable to respond in judgment, and, moreover, section 989 of the Revised Statutes provides that when a recovery is had in any suit or proceeding against a collector *82 for any act done by him, probable cause being certified, "the amount recovered shall, upon final judgment, be provided for and paid out of the proper appropriation from the Treasury." The Conqueror, 166 U.S. 110, 124.
Nor was there any averment of injury by reason of the condemnation of these teas other than the loss of the teas themselves.
The allegations in respect of apprehended deprivation of the right to import and deal in teas were that complainants intended to import from time to time other invoices of teas and that the collector threatened to take possession of and hold them in the exercise of authority under the act of Congress in the same manner as the particular teas in question. This was in effect to assert a vested right to import and deal in teas which might be impure and unwholesome, and which were at all events, inferior to the uniform standards "of purity, quality and fitness for consumption" fixed by the Secretary. The law does not prohibit the importation of teas coming up to the standards, and it is difficult to perceive the elements of irreparable injury in the denial of permission to import inferior teas.
Manifestly the seizure of importations of teas purchased after the approval of the act and the establishment of regulations and standards thereunder, publicly promulgated and known to complainants, because falling below the standards prescribed, could inflict no other injury than what it must be assumed was anticipated, and the interposition of a court of equity cannot properly be invoked, under such circumstances, to determine in advance whether complainants, if they imported teas of that character, could escape the consequences on the ground of the invalidity of the law.
As no tenable basis for equity interposition was shown, the decree of the Circuit Court dismissing the bill was rightly entered.
Decree affirmed.